 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                           No. 2:18-cv-1085 TLN KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    M. UDDIN, et al.,
15                        Defendant.
16

17          On June 4, 2019, plaintiff filed a document entitled “Motion to Alter Judgment.” (ECF

18   No. 17.) Plaintiff claims he was not given a copy of the court’s order, noting there was no

19   returned mail by the post office, and appears to request that his case be reopened.

20          On November 14, 2018, plaintiff’s amended complaint was dismissed, and he was granted

21   thirty days in which to file a second amended complaint. Plaintiff requested reconsideration by

22   the district court. On January 25, 2019, the district court affirmed the order of the undersigned,

23   and granted plaintiff an additional thirty days in which to file his second amended complaint.

24   Plaintiff did not file a second amended complaint. On March 25, 2019, the undersigned

25   recommended that this action be dismissed based on plaintiff’s failure to timely file his amended

26   pleading. Contrary to plaintiff’s claim, plaintiff’s copy of that order was returned by the postal

27   service marked “refused” on April 9, 2019. On May 16, 2019, the district court adopted the

28   recommendations and dismissed this case.
                                                        1
 1              Under Rule 60(b) of the Federal Rules of Civil Procedure, a party may seek relief from

 2   judgment in limited circumstances. Gonzalez v. Crosby, 545 U.S. 524, 528 (2005).

 3              Plaintiff’s filing is insufficient to demonstrate he is entitled to relief under Rule 60(b).

 4   Plaintiff does not identify which order he claims was withheld from him. Moreover, the record

 5   reflects plaintiff was aware he was required to file an amended complaint, yet he failed to do so.

 6   In an abundance of caution, plaintiff’s motion is denied without prejudice to its renewal. If

 7   plaintiff chooses to file such motion, he shall explain his delay in complying with the court’s

 8   order, and provide his proposed second amended complaint.

 9              Therefore, IT IS HEREBY ORDERED that:

10              1. Plaintiff’s motion (ECF No. 17) is denied without prejudice;

11              2. Within thirty days, plaintiff shall file a motion to set aside the judgment, accompanied

12   by his proposed second amended complaint; and

13              3. The Clerk of the Court shall send plaintiff a copy of the docket sheet.

14   Dated: June 14, 2019

15

16

17
     /stri1085.den
18

19

20
21

22

23

24

25

26
27

28
                                                            2
